ACCEPTED
                                                                     03-16-00239-CV
                                                                           13861084
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                               11/17/2016 4:31:28 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
                   NO. 03 - 16-00239 -CV
ROSEMARY NWANKPA             )       THE COURT OF APPEALS
                                                    FILED IN
v.                           )       3rd     3rd COURT  OF APPEALS
                                                     DISTRICT
                                        JUDICIALAUSTIN,    TEXAS
                             )               11/17/2016 4:31:28 PM
CECILIA OBILOM               )       AUSTIN, TEXAS
                                                 JEFFREY D. KYLE
                                                      Clerk
             APPELLANT'S UNOPPOSED MOTION TO
                EXTEND TIME TO FILE BRIEF
TO THE HONORABLE JUSTICES OF SAID COURT:
     COMES NOW Rosemary Nwankpa ("Appellant") to urge the
above -captioned motion and, in support hereof, shows the
following:
                            I.
     On April 8, 2016, Appellant perfected her appeal. On
April 19, 2016, the Clerk's Record was filed. On October
27, 2016, the Reporter's Record was filed. Appellant's

brief must therefore be submitted to the Court by or
about November 27, 2016.
                            II.

     Due to Appellant's counsel's workload, an additional
but reasonable period time is requested to complete and
submit Appellant's brief, to- wit : by December 21, 2016.
                           Prayer

     WHEREFORE, Appellant prays that the time by which

Appellant must file her brief be extended to December
21, 2016.
                                 --
                               Respectfully submitted,


                               WILLIAM APT
                               Attorney at Law
                               812 San Antonio St,
                               Ste 401
                               Austin TX 78701
                               512/708-8300
                               512/708-8011 FAX
                               billyapt@gmail. com
                               Bar No 01282000
                               ATTORNEY FOR APPELLANT
               CERTIFICATE OF CONFERENCE
    The above-signed certifies that:
    [X] The parties conferred about the merits of this
motion.
    [ ] The above -signed made a reasonable attempt to
confer with opposing counsel about the merits of this
motion.
    The above -signed further certifies that     opposing
counsel:
    [ ] Opposes this motion.
    [X] Does not oppose this motion.
    [ ] Is believed to not oppose this motion for the
following reasons:   N/A.
                 CERTIFICATE OF SERVICE
    The above- signed certifies that a true copy of the
foregoing was faxed or emailed on November 17, 2016 to:
Richard Anton
ANTON LAW OFFICE

VIA EMAIL